Per Curiam.
There is a sharp dispute as to what disclosure was in fact made of the relationship which existed between Robertson, one of the arbitrators, and' Mr. Siegel, the attorney for respondent. It appears that there was no written communication by the American Arbitration Association or by any one revealing the fact that respondent’s attorney was also attorney for Robertson while the latter was trustee in two bankruptcy matters. In view of the claim of bias and of the claim that the award was obtained by undue means, we think that in the interests of justice the question as to the relationship existing between Robertson and Siegel during the pendency of the arbitration proceedings and before, and the question as to whether proper and timely disclosure thereof was made to appellants’ attorneys should be referred to an official referee, who is to render his report thereon to the Special Term.
The order con&ming the award and the judgment of the court entered thereon should be reversed and the matter remitted to the Special Term where the decision upon the motion to confirm the arbitration award is to be held in abeyance until the coming in of the referee’s report upon the issues indicated above, whereupon the motion to confirm the report may be determined.
Present — Martin, P. J., Glennon, Dore, Cohn and Callahan, JJ.
Order confirming the award and the judgment entered thereon unanimously reversed and the matter remitted to the Special Term in accordance with opinion. Settle order on notice.